Exhibit 10.2

 

January 7, 2011

 

Derek Bertocci

 

Re: AMENDED AND RESTATED EMPLOYMENT TERMS

 

Dear Derek,

 

Accuray Incorporated (the “Company”) is pleased to offer you continued
employment as the Senior Vice President and Chief Financial Officer of the
Company on the terms and conditions set forth in this employment agreement (the
“Agreement”), effective as of  January 1, 2011 (the “Effective Date”). This
letter amends and restates in its entirety your previous employment agreement,
dated as of January 1, 2009 (the “Previous Employment Agreement”). You and the
Company mutually agree to have the following terms govern your continued
employment.

 

1.        TERM.  The employment relationship between you and the Company will be
at-will.  You and the Company will have the right to terminate the employment
relationship at any time and for any reason whatsoever, with or without cause,
and without any liability or obligation except as may be expressly provided
herein.

 

The term of this agreement (the “Term”) shall be two (2) years, measured from
the Effective Date. Upon the expiration of this Agreement the provisions
contained herein, with the exception of Change of Control provisions, shall have
no further force or effect and your employment, if extended at the sole
discretion of the Company, will continue to be at-will and any terms associated
with such employment shall be embodied in a written employment agreement signed
by both parties. For purposes of this Agreement the definition of “Term” shall
include any extensions of the Term.

 

The term of the Change of Control provisions provided for in this Agreement (the
“Change of Control Term”) shall be three (3) years, measured from the Effective
Date; however should the Company and employee enter into a new agreement after
the Term expires the Change of Control provisions shall also automatically
terminate and be superseded by the terms in such new agreement. Any extension of
the Term of this Agreement shall also extend the term of the Change in Control
provisions by an equal amount.

 

2.        POSITION, DUTIES AND RESPONSIBILITIES.  During the Term of this
Agreement, the Company will employ you, and you agree to be employed by the
Company, as the Senior Vice President and  Chief Financial Officer.  In this
capacity you will have such duties and responsibilities as are normally
associated with such position and will devote your full business time and
attention serving the Company in such position.  Your duties may be changed from
time to time by the Company, consistent with your position.  You will report to
the Chief Executive Officer of the Company, and will work full-time at our
principal offices located at 1310 Chesapeake Terrace, Sunnyvale,

 

--------------------------------------------------------------------------------


 

California 94089 (or any other location the Company may utilize as its principal
offices), except for travel to other locations as may be necessary to fulfill
your responsibilities.

 

3.        BASE COMPENSATION.  During the Term, the Company will pay you a base
salary of $312,000 per year, less payroll deductions and all required
withholdings, payable in accordance with the Company’s normal payroll practices
and prorated for any partial month of employment.  Your base salary may be
subject to increase pursuant to the Company’s policies as in effect from time to
time.

 

4.        ANNUAL BONUS.  In addition to the base salary set forth above, during
the Term, you will be eligible to participate in the Company’s executive bonus
plan applicable to similarly situated executives of the Company.  The amount of
your annual bonus will be based on the attainment of performance criteria
established and evaluated by the Company in accordance with the terms of such
bonus plan as in effect from time to time, provided that, subject to the terms
of such bonus plan, your target (but not necessarily maximum) annual bonus shall
be (65%) of your base salary actually paid for such year.

 

In accordance with the terms of such bonus plan, payment of each bonus shall be
made in a single lump-sum cash payment not later than the last day of the
applicable two and one-half (2 ½) month short-term deferral period with respect
to such bonus payment, within the meaning of Treasury Regulation
Section 1.409A-1(b)(4).

 

5.        EQUITY COMPENSATION

 

(a)    STOCK OPTIONS.  As a part of your overall compensation, you may be
granted the option to purchase shares of Accuray common stock (“Options”) at a
per share exercise price equal to the fair market value of a share of our common
stock on the date of the grant (the “Grant Date”), as determined in accordance
with the Accuray Incorporated 2007 Incentive Award Plan (the “Incentive Plan”).
All Options are subject to and conditioned on approval of the grant and its
terms by the Compensation Committee.  Subject to your continued employment,
Options will vest with respect 1/48th of the shares subject thereto on each
monthly anniversary, such that the entire Option would be entirely vested on the
fourth anniversary of the Grant Date.  All Options are subject to the terms and
conditions of the Incentive Plan and a stock option agreement in a form
prescribed by Accuray (the “Option Agreement”), which you will be required to
sign as a condition to receiving the Option.

 

(b)    RESTRICTED STOCK UNITS.  Additionally, the Compensation Committee of the
Board of Directors may grant you restricted stock units (“RSUs”) in accordance
with the Company’s Incentive Plan.  Subject to the your continued service as an
Employee through the applicable vesting date, twenty-five percent (25%) of the
RSUs shall vest on the first anniversary of the Grant Date and an additional
twenty-five percent (25%) of the RSUs shall vest on each of the second, third
and fourth anniversaries of the Grant Date.  Payment in respect of any vested
RSUs will be made to you in whole shares of our common stock as soon as
practicable after the applicable vesting date, but in no event later than 60
days after such vesting date.  Consistent with the foregoing, the terms and
conditions of each RSU shall be set forth in a RSU grant agreement (“RSU
Agreement”) to be entered into by the Company and you which shall evidence the
terms of each RSU.

 

(c)     Your current Options and RSUs as of the date of this letter are listed
on Exhibit A.

 

6.        BENEFITS AND PAID TIME OFF.  During the Term, you will be eligible to
participate in all incentive, savings and retirement plans, practices, policies
and programs maintained or sponsored

 

2

--------------------------------------------------------------------------------


 

by the Company from time to time which are applicable to other similarly
situated executives of the Company, subject to the terms and conditions
thereof.  During the Term, you will also be eligible for standard benefits, such
as medical, vision and dental insurance, paid time off, and holidays to the
extent applicable generally to other similarly situated executives of the
Company, subject to the terms and conditions of the applicable Company plans or
policies.  The benefits described in this Section 6 will be subject to change
from time to time as deemed appropriate and necessary by the Company.

 

7.        TERMINATION OF EMPLOYMENT.

 

(a)    If during the Term of this agreement, you incur a “separation from
service” (within the meaning of Section 409A(a)(2)(A)(i) of the Internal Revenue
Code of 1986, as amended (the “Code”), and Treasury Regulation
Section 1.409A-1(h)) (“Separation from Service”) by reason of (i) a termination
of your employment by the Company other than for Cause (as defined below), death
or disability, or  (ii) the failure of the Company to either (A) extend the term
of this Agreement, or (B) prior to the lapse of the term of this Agreement,
offer you an employment agreement with a term of at least two years containing
severance provisions that are comparable to the median severance benefits for
similarly situated executives in the peer group then used by the Compensation
Committee of the Board for the purpose of benchmarking executive compensation,
as determined by the Compensation Committee in its sole reasonable discretion
(iii) a termination of your employment by you for Good Reason (as defined
below), and provided that you execute a general release of claims in a form
prescribed by the Company in a form substantially similar to Exhibit B hereto
(the “Release”) within twenty-one (21) days (or, if required by applicable law,
forty-five (45) days) after the date of such Separation from Service (the
“Separation Date”) and you do not revoke such Release, and further subject to
Section 16(b) below, then, in addition to any other accrued amounts payable to
you through the Separation Date (earned but unpaid bonus and paid time off), the
Company will, on the sixtieth (60th) day after the Separation Date, pay you a
lump-sum severance payment (the “Severance Payment”) in an amount equal to six
(6) months of your annual base salary as in effect immediately prior to the
Separation Date, plus a six (6) month health benefit equivalent, which shall be
twice the amount that you would be required to pay to continue your group health
coverage for the six (6) month period following the Separation from Service,
payable whether or not you elect COBRA. The Company will also provide you with
outplacement assistance in accordance with its then current policies and
practices with respect to outplacement assistance for other similarly situated
executives of the Company.

 

(b)    If a Change of Control (as defined in Exhibit C hereto) occurs during the
Term of this agreement and if within the three (3) months before and the twelve
(12) months after the effective date of the Change of Control, you incur a
Separation from Service by reason of (i) a termination of your employment by the
Company other than for Cause, death or disability, or (ii) a termination of your
employment by you for Good Reason, then, subject to Section 16(b) below, and
provided that you execute a general release of claims in a form prescribed by
the Company within twenty-one (21) days (or, if required by applicable law,
forty-five (45) days) after the Separation from Service and you do not revoke
such Release, and further subject to Section 16(b) below, then in addition to
any other accrued amounts payable to you through the Separation Date (earned but
unpaid bonus and paid time off), the Company will, on the sixtieth (60th) day
after the Separation Date, pay you a lump-sum severance payment (the “CoC Cash
Severance Payment”) in an amount equal to the sum of (x) twenty-four (24) months
of your annual base salary as in effect immediately prior to the Separation
Date; plus (y) two hundred percent (200%) of your target annual bonus for the
fiscal year of the Company in which such Separation from Service occurs; plus
(z) a twenty-four (24) month health benefit equivalent,

 

3

--------------------------------------------------------------------------------


 

which shall be twice the amount that you would be required to pay to continue
your group health coverage for the twenty-four (24) month period following the
Separation from Service, payable whether or not you elect COBRA. In addition to
the CoC Cash Severance Benefits described above, each of your then outstanding
Options and RSUs shall become fully vested and exercisable immediately prior to
the Separation Date. The Company will also provide you with outplacement
assistance in accordance with its then current policies and practices with
respect to outplacement assistance for other similarly situated executives of
the Company, but in no event later than through the end of the year following
the year in which your Separation from Service occurs. For clarity, under Change
of Control this paragraph (b) shall be in lieu of any similar payments or
benefits described above in paragraph (a) of this Section 7.

 

(c)     Notwithstanding the foregoing, your right to receive the payments and
benefits set forth in this Section 7 is conditioned on and subject to your
execution and non-revocation of the Release.  In no event shall you or your
estate or beneficiaries be entitled to any of the payments or benefits set forth
in this Section 7 upon any termination of your employment by reason of your
total and permanent disability or your death.

 

(d)    For purposes of this letter:

 

i)    “Cause” shall mean (i) your commission of a felony, (ii) your commission
of a crime involving moral turpitude or your commission of any other material
act or material omission involving dishonesty, disloyalty, breach of fiduciary
duty or fraud with respect to the Company or any of its subsidiaries or any of
their customers or suppliers,  (iii) the violation of Accuray’s written Code of
Conduct and Ethics that was provided to you, as determined in the Company’s
reasonable sole discretion, (iv) the violation of the Foreign Corrupt Practices
Act (the “FCPA”), (v) your material failure to perform the normal and customary
duties of your position with the Company as reasonably directed by the Company,
provided, that any of the acts or omissions described in the foregoing clauses
are not cured to the Company’s reasonable satisfaction within thirty (30) days
after written notice thereof is given to you; and

 

ii)   “Good Reason” shall mean the occurrence of any one or more of the
following events without your prior written consent:  (i) a material diminution
by the Company of your duties and responsibilities hereunder; (ii) a material
change in the geographic location at which you must perform services under this
letter, provided that in no event will a change to a location within a 35 mile
radius of the Company’s Sunnyvale corporate headquarters be deemed material for
purposes of this clause; or (iii) a material diminution by the Company of your
annual base salary, each as in effect on the date hereof or as the same may be
increased from time to time; provided, however, that a termination of your
employment by you shall only constitute a termination for “Good Reason”
hereunder if (a) you provide the Company with written notice setting forth the
specific facts or circumstances constituting Good Reason within thirty (30) days
after date you become aware of the existence of such facts or circumstances,
(b) the Company has failed to cure such facts or circumstances within thirty
(30) days after receipt of such written notice, and (c) the Separation Date
occurs no later than seventy-five (75) days after the initial occurrence of the
event constituting Good Reason.

 

8.        CODE SECTION 280G.

 

(a)    In the event it shall be determined that any payment or distribution to
you or for your benefit which is in the nature of compensation and is contingent
on a change in the ownership or

 

4

--------------------------------------------------------------------------------


 

effective control of the Company or the ownership of a substantial portion of
the assets of the Company (within the meaning of Section 280G(b)(2) of the
Code), whether paid or payable pursuant to this letter or otherwise (a
“Payment”), would constitute a “parachute payment” under Section 280G(b)(2) of
the Code and would be subject to the excise tax imposed by Section 4999 of the
Code (together with any interest or penalties imposed with respect to such
excise tax, the “Excise Tax”), then the Payments shall be reduced to the extent
necessary so that no portion thereof shall be subject to the excise tax imposed
by Section 4999 of the Code but only if, by reason of such reduction, the net
after-tax benefit received by you shall exceed the net after-tax benefit
received by you if no such reduction was made.  If a reduction in Payments is
necessary, reduction shall occur in the following order: (A) cash payments shall
be reduced first and in reverse chronological order such that the cash payment
owed on the latest date following the occurrence of the event triggering such
excise tax will be the first cash payment to be reduced; (B) accelerated vesting
of stock awards shall be cancelled/reduced next and in the reverse order of the
date of grant for such stock awards (i.e., the vesting of the most recently
granted stock awards will be reduced first), with full-value awards reversed
before any stock option or stock appreciation rights are reduced; and
(C) employee benefits shall be reduced last and in reverse chronological order
such that the benefit owed on the latest date following the occurrence of the
event triggering such excise tax will be the first benefit to be reduced.

 

(b)    All determinations required to be made under this Section 8 shall be made
by such nationally recognized accounting firm as may be selected by the Audit
Committee of the Board of Directors of the Company as constituted immediately
prior to the change in control transaction (the “Accounting Firm”), provided,
that the Accounting Firm’s determination shall be made based upon “substantial
authority” within the meaning of Section 6662 of the Code.  The Accounting Firm
shall provide its determination, together with detailed supporting calculations
and documentation, to you and the Company within 15 business days following the
date of termination of your employment, if applicable, or such other time as
requested by you (provided that you reasonably believe that any of the Payments
may be subject to the Excise Tax) or the Company.  All fees and expenses of the
Accounting Firm shall be borne solely by the Company.

 

9.        RESTRICTIVE COVENANTS.

 

(a)    As a condition of your employment with the Company, you agree that during
the Term and thereafter, you will not directly or indirectly disclose or
appropriate to your own use, or the use of any third party, any trade secret or
confidential information concerning the Company or its subsidiaries or
affiliates (collectively, the “Company Group”) or their businesses, whether or
not developed by you, except as it is required in connection with your services
rendered for the Company.  You further agree that, upon termination of your
employment, you will not receive or remove from the files or offices of the
Company Group any originals or copies of documents or other materials maintained
in the ordinary course of business of the Company Group, and that you will
return any such documents or materials otherwise in your possession.  You
further agree that, upon termination of your employment, you will maintain in
strict confidence the projects in which any member of the Company Group is
involved or contemplating.

 

(b)    You further agree that during the Term and continuing through the first
anniversary of the date of termination of your employment, you will not directly
or indirectly solicit, induce, or encourage any employee, consultant, agent,
customer, vendor, or other parties doing business with any member of the Company
Group to terminate their employment, agency, or other relationship with the
Company Group or such member or to render services for or transfer their

 

5

--------------------------------------------------------------------------------


 

business from the Company Group or such member and you will not initiate
discussion with any such person for any such purpose or authorize or knowingly
cooperate with the taking of any such actions by any other individual or entity.

 

(c)     While employed by the Company, you agree that you will not engage in any
business activity in competition with any member of the Company Group nor make
preparations to do so.

 

(d)    Upon the termination of your relationship with the Company, you agree
that you will promptly return to the Company, and will not take with you or use,
all items of any nature that belong to the Company, and all materials (in any
form, format, or medium) containing or relating to the Company’s business.

 

(e)     In recognition of the facts that irreparable injury will result to the
Company in the event of a breach by you of your obligations under Sections 9(a),
(b), (c) or (d) above, that monetary damages for such breach would not be
readily calculable, and that the Company would not have an adequate remedy at
law therefore, you acknowledge, consent and agree that in the event of such
breach, or the threat thereof, the Company shall be entitled, in addition to any
other legal remedies and damages available, to specific performance thereof and
to temporary and permanent injunctive relief (without the necessity of posting a
bond) to restrain the violation or threatened violation of such obligations by
you.

 

10.      COMPANY RULES AND REGULATIONS.  As an employee of the Company, you
agree to abide by Company policies, procedures, rules and regulations as set
forth in the Company’s Employee Handbook, Code of Conduct and Ethics, or as
otherwise promulgated.  In addition, as a condition of your employment, you will
be required to complete, sign, return, and abide by the Employee Confidentiality
and Inventions Agreement.

 

11.      WITHHOLDING.  The Company may withhold from any amounts payable under
this letter such federal, state, local or foreign taxes as shall be required to
be withheld pursuant to any applicable law or regulation.

 

12.      ARBITRATION.  Except as set forth in Section 9(e) above, any
disagreement, dispute, controversy or claim arising out of or relating to this
letter or the interpretation of this letter or any arrangements relating to this
letter or contemplated in this letter or the breach, termination or invalidity
thereof shall be settled by final and binding arbitration administered by
JAMS/Endispute in Santa Clara County, California in accordance with the then
existing JAMS/Endispute Arbitration Rules and Procedures for Employment
Disputes.  Except as provided herein, the Federal Arbitration Act shall govern
the interpretation, enforcement and all proceedings.  The arbitrator shall apply
the substantive law (and the law of remedies, if applicable) of the state of
California, or federal law, or both, as applicable, and the arbitrator is
without jurisdiction to apply any different substantive law.  The arbitrator
shall have the authority to entertain a motion to dismiss and/or a motion for
summary judgment by any party and shall apply the standards governing such
motions under the Federal Rules of Civil Procedure.  Judgment upon the award may
be entered in any court having jurisdiction thereof.  Each party shall pay his
or its own attorneys’ fees and expenses associated with such arbitration to the
extent permitted by applicable law, except that the Company shall pay all JAMS
arbitration fees, including, but not limited to, the arbitrator’s fees and all
other administrative fees and costs in excess of the amount of court filing fees
that would be required if the dispute were decided in a court of law.

 

13.      ENTIRE AGREEMENT.  As of the Effective Date, this letter along with any
applicable Option Agreement and RSU Agreement constitutes the final, complete
and exclusive agreement between

 

6

--------------------------------------------------------------------------------


 

you and the Company with respect to the subject matter hereof and replaces and
supersedes any and all other agreements, offers or promises, whether oral or
written, made to you by any member of the Company Group.

 

14.      SEVERABILITY.  Whenever possible, each provision of this letter will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this letter is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision of this letter, but such invalid, illegal or unenforceable
provision will be reformed, construed and enforced so as to render it valid,
legal, and enforceable consistent with the intent of the parties insofar as
possible.

 

15.      ACKNOWLEDGEMENT.  You hereby acknowledge (a) that you have consulted
with or have had the opportunity to consult with independent counsel of your own
choice concerning this letter, and have been advised to do so by the Company,
and (b) that you have read and understand this letter, are fully aware of its
legal effect, and have entered into it freely based on your own judgment.

 

16.      SECTION 409A OF THE CODE.

 

(a)    The payments and benefits under this letter are intended to comply with
or be exempt from the application of Section 409A of the Code so that none of
the payments and benefits to be provided under this Agreement will be subject to
the additional tax imposed under Section 409A, and any ambiguities in this
Agreement will be interpreted to so comply.   Notwithstanding any provision of
this letter to the contrary, in the event that the Company determines that any
payments or benefits payable hereunder may be subject to Section 409A of the
Code, the Company may (without any obligation to do so or to indemnify you for
failure to do so) adopt such amendments to this letter or take any other actions
that the Company determines are necessary or appropriate to (a) exempt such
payments and benefits from Section 409A of the Code in order to preserve the
intended tax treatment of such payments or benefits, or (b) comply with the
requirements of Section 409A of the Code and thereby avoid the application of
penalty taxes thereunder.  To the extent that any payments or benefits under
this letter are deemed to be subject to Section 409A of the Code, this letter
will be interpreted in accordance with Section 409A of the Code and Department
of Treasury Regulations and other interpretive guidance issued thereunder. Each
payment and benefit payable under this Agreement is intended to constitute
separate payments for purposes of Section 1.409A-2(b)(2) of the Department of
Treasury Regulations.

 

(b)    Notwithstanding anything to the contrary in this letter, no compensation
or benefits, including without limitation any severance payments or benefits
payable under Section 7 above, shall be paid to you during the six (6)-month
period following your Separation from Service to the extent that paying such
amounts at the time or times indicated in this letter would result in a
prohibited distribution under Section 409A(a)(2)(b)(i) of the Code.  If the
payment of any such amounts is delayed as a result of the previous sentence,
then on the first business day following the end of such six (6)-month period 
(or such earlier date upon which such amount can be paid under Section 409A of
the Code without resulting in a prohibited distribution, including as a result
of your death), the Company shall pay you a lump-sum amount equal to the
cumulative amount that would have otherwise been payable to you during such
six-month period.

 

(c)     To the extent that any reimbursements or corresponding in-kind benefits
provided to you under this letter are deemed to constitute compensation to you,
such amounts will be paid or reimbursed reasonably promptly, but not later than
March 15 of the year following the year in which the expense was incurred.  The
amount of any such payments or expense

 

7

--------------------------------------------------------------------------------


 

reimbursements in one year will not affect the expenses or in-kind benefits
eligible for payment or reimbursement in any other taxable year, and your right
to such payments or reimbursement of any such expenses will not be subject to
liquidation or exchange for any other benefit.

 

[SIGNATURE PAGE FOLLOWS]

 

8

--------------------------------------------------------------------------------


 

Please confirm your agreement to the foregoing by signing and dating the
enclosed duplicate original of this letter in the space provided below for your
signature and returning it to Darren Milliken, Senior Vice President, General
Counsel.  Please retain one fully-executed original for your files.

 

 

 

 

Sincerely,

 

 

 

 

 

ACCURAY INCORPORATED,

 

 

a Delaware Corporation

 

 

 

 

 

 

 

 

By:

/s/ Euan Thomson

 

 

Name:

Euan Thomson, Ph.D.

 

 

Title:

President & Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

By:

/s/ Darren J. Milliken

2-2-11

 

 

Name:

Darren J. Milliken

 

 

Title:

Senior Vice President, General Counsel

 

 

 

 

 

 

 

 

Accepted and Agreed,

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Derek Bertocci

 

 

 

 

Derek Bertocci

 

 

 

 

9

--------------------------------------------------------------------------------


 

EXHIBIT A — Equity Grant Summary

 

Personnel Grant Status

Accuray Incorporated

File:

Optstmt

 

ID: 20-8370041

Date:

12/14/2010

 

1310 Chesapeake Terrace

Time:

4:39:47PM

 

Sunnyvale, CA 94089

 

 

 

AS OF 12/14/2010

 

Derek Bertocci

 

AWARDS

 

 

 

Grant

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Next Deferral

 

Number

 

Date

 

Plan

 

Type

 

Granted

 

Price

 

Released

 

Vested

 

Cancelled

 

Unvested

 

Deferred

 

Release Date

 

00003037

 

8/31/2010

 

2007

 

RSU

 

13,300.00

 

$

0.00000

 

0.00

 

0.00

 

0.00

 

13,300.00

 

0.00

 

 

 

 

 

 

 

 

 

 

 

13,300.00

 

 

 

0.00

 

0.00

 

0.00

 

13,300,00

 

0.00

 

 

 

 

STOCK OPTIONS

 

 

 

Grant

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Number

 

Date

 

Plan

 

Type

 

Granted

 

Price

 

Exercised

 

Vested

 

Cancelled

 

Unvested

 

Outstanding

 

Exercisable

 

00002537

 

2/27/2009

 

2007

 

NQ

 

275,000.00

 

$

4.67000

 

0.00

 

131,771.00

 

0.00

 

143,229.00

 

275,000.00

 

131,771,00

 

00002624

 

8/31/2009

 

2007

 

NQ

 

65,000.00

 

$

6.41000

 

0.00

 

18,571.00

 

0.00

 

46,429.00

 

65,000.00

 

18,571.00

 

00003038

 

8/31/2010

 

2007

 

NQ

 

40,000.00

 

$

6.58000

 

0 00

 

1,667.00

 

0.00

 

38,333.00

 

40,000.00

 

1,667.00

 

 

 

 

 

 

 

 

 

380,000.00

 

 

 

0.00

 

152,009.00

 

0.00

 

227,991.00

 

380,000.00

 

152,009.00

 

 

 

 

1

--------------------------------------------------------------------------------


 

EXHIBIT B — General Release Template

 

GENERAL RELEASE AND SEPARATION AGREEMENT

 

This General Release and Separation Agreement (hereafter “Agreement”) is entered
into between                                (the “Executive”), and Accuray
Incorporated (the “Company”), effective on the eighth calendar day following the
Executive’s signature (the “Effective Date”), unless he/she revokes his/her
acceptance in accordance with the terms of Section 6(b), below.

 

WHEREAS, the Executive was
                                                                 of the Company,
pursuant to the terms of the original employment offer letter dated
                               (the “Employment Agreement”);

 

WHEREAS, the Executive resigned effective
                                      ; and

 

WHEREAS, the Company and the Executive now wish to document the termination of
their employment relationship and fully and finally to resolve all matters
between them;

 

THEREFORE, in exchange for the good and valuable consideration set forth herein,
the adequacy of which is specifically acknowledged, the Executive and the
Company hereby agree as follows:

 

1.             Resignation of Employment.  The Executive confirms his/her
resignation of his/her employment and of his/her position as an officer of the
Company effective                                  (the “Resignation Date”). 
The parties hereby acknowledge and agree that the Executive’s resignation of
employment constitutes a “separation from service” from the Company within the
meaning of Section 409A(a)(2)(A)(i) of the Internal Revenue Code of 1986, as
amended (the “Code”), and Treasury Regulation Section 1.409A-1(h) (a “Separation
from Service”).  As of the Resignation Date, the Employment Agreement shall
automatically terminate and be of no further force and effect, and neither the
Company nor the Executive shall have any further obligations thereunder, except
as expressly provided herein.  Notwithstanding the foregoing, the Company shall
be obligated to Executive for severance payments and continuation of benefits as
contemplated by Section 7 of the Employment Agreement and as set forth in
Section 3 below.

 

2.             Payment of Accrued Wages and Expenses.  The Executive
acknowledges receipt, on the Resignation Date, of an amount equal to all accrued
wages through the Resignation Date, including accrued, unused vacation and/or
paid time off, less applicable taxes and other authorized withholding (apart
from the Executive’s bonus for the current fiscal year, which will be paid in
accordance with the regular terms of the Company Bonus Plan). The Executive
shall also be promptly reimbursed for all expenses incurred by him on behalf of
the Company, so long as they are submitted on or before
                                         for reimbursement and they are in
accordance with the Company’s expense reimbursement policies.

 

3.             Cash Severance Benefits and COBRA Premiums.  The Executive agrees
that, except as set forth in this Agreement, he/she is entitled to no additional
pay or benefits in conjunction with the termination of his/her employment. 
Subject to Section 22(b) of this Agreement, the Company shall pay to the
Executive, in a lump-sum, cash severance in the gross amount of
                           (the “Severance Payment”), which the parties
acknowledge and agree represents the amount of the “Severance Payment”
calculated under, and as defined in, Section 7 of the Employment Agreement,
consisting of:

 

1.

Salary:

$ 

 

 

 

2.

Bonus (if applicable)

$ 

 

 

 

3.

Health Benefit (if applicable)

$ 

 

 

 

 

1

--------------------------------------------------------------------------------


 

The Severance Payment shall be paid net of applicable taxes and other authorized
withholding.

 

4.             Stock Options and Restricted Stock Units.  The Executive
acknowledges that as of the Resignation Date, the Executive was vested in Stock
Options and Restricted Stock Units (“RSUs”) as reflected in the report attached
as Exhibit A hereto. Except as specifically set forth herein, the Executive’s
rights with respect to Stock Options and RSUs issued to him/her are governed by
the Stock Option and Restricted Stock Unit Agreements entered into between the
Executive and the Company, and the applicable Company equity incentive plan(s)
and Notice(s) of Grant.

 

5.             Outplacement Assistance.  The Company will pay for outplacement
assistance for the Executive in an amount not to exceed
$                                              , provided that the Executive
begins such outplacement assistance with Accuray’s outplacement provider on or
before                           . Accuray’s outplacement service provider will
bill Accuray directly and there is no cash value to this benefit.

 

6.             General Release of Claims by the Executive.

 

(a)           The Executive, on behalf of himself/herself and his/her executors,
heirs, administrators, representatives and assigns, hereby agrees to release and
forever discharge the Company and all predecessors, successors and their
respective parent corporations, affiliates, related, and/or subsidiary entities,
and all of their past and present investors, directors, shareholders, officers,
general or limited partners, executives, attorneys, agents and representatives,
and executive benefit plans in which the Executive is or has been a participant
by virtue of his/her employment with the Company, from any and all claims,
debts, demands, accounts, judgments, rights, causes of action, equitable relief,
damages, costs, charges, complaints, obligations, promises, agreements,
controversies, suits, expenses, compensation, responsibility and liability of
every kind and character whatsoever (including attorneys’ fees and costs),
whether in law or equity, known or unknown, asserted or unasserted, suspected or
unsuspected (collectively, “Claims”), which the Executive has or may have had
against such entities based on any events or circumstances arising or occurring
on or prior to the date hereof or on or prior to the Resignation Date, arising
directly or indirectly out of, relating to, or in any other way involving in any
manner whatsoever the Executive’s employment by the Company or the separation
thereof, and any and all claims arising under federal, state, or local laws
relating to employment, including without limitation claims of wrongful
discharge, breach of express or implied contract, fraud, misrepresentation,
defamation, or liability in tort, claims of any kind that may be brought in any
court or administrative agency, any claims arising under Title VII of the Civil
Rights Act of 1964, the Age Discrimination in Employment Act, the Americans with
Disabilities Act, the Fair Labor Standards Act, the Executive Retirement Income
Security Act, the Family and Medical Leave Act, and similar state or local
statutes, ordinances, and regulations, including, without limitation, the
California Family Rights Act, the California Fair Employment and Housing Act and
the California Labor Code.

 

Notwithstanding the generality of the foregoing, the Executive does not release
the following claims and rights:

 

(i)            Claims for unemployment compensation or any state disability
insurance benefits pursuant to the terms of applicable state law;

 

(ii)           Claims to continued participation in certain of the Company’s
group benefit plans pursuant to the terms and conditions of the federal law
known as COBRA;

 

2

--------------------------------------------------------------------------------


 

(iii)          The Executive’s right to bring to the attention of the Equal
Employment Opportunity Commission claims of discrimination; provided, however,
that the Executive does release his/her right to secure damages for any alleged
discriminatory treatment;

 

(iv)          The Executive’s rights under the Indemnification Agreement between
Company and Executive and under applicable law (including California Labor Code
Section 2802), the General Corporation Law of Delaware and the Company’s D&O
policy to seek indemnity for acts committed, or omissions, within the course and
scope of the Executive’s employment duties; and

 

(v)           Claims for breach of this Separation Agreement.

 

(b)           In accordance with the Older Workers Benefit Protection Act of
1990, the Executive acknowledges that he/she is aware of the following:

 

(i)            This Section and this Agreement are written in a manner
calculated to be understood by the Executive.

 

(ii)           The waiver and release of claims under the ADEA contained in this
Agreement does not cover rights or claims that may arise after the date on which
the Executive signs this Agreement.

 

(iii)          This Agreement provides for consideration in addition to anything
of value to which the Executive is already entitled.

 

(iv)          The Executive has been advised to consult an attorney before
signing this Agreement.

 

(v)           The Executive has been granted forty-five (45) [twenty one (21)]
days after he/she is presented with this Agreement to decide whether or not to
sign this Agreement.  If the Executive executes this Agreement prior to
                             he/she does so voluntarily and after having had the
opportunity to consult with an attorney, and hereby waives the remainder of the
period.

 

(vi)          The Executive has the right to revoke this general release within
seven (7) days of signing this Agreement.  In the event this general release is
revoked, this Agreement will be null and void in its entirety, and the Executive
will not receive the benefits of this Agreement.

 

If the Executive wishes to revoke this agreement, he/she must deliver written
notice stating that intent to revoke, in accordance with the notice provisions
of Section 17 of this Agreement, on or before 5:00 p.m. on the seventh (7th) day
after the date on which the Executive signs this Agreement.

 

7.             The Company’s Release of Claims.  Nothing herein shall release or
discharge any Claim by the Company against the Executive, or the right of the
Company to bring any action, legal or otherwise, against the Executive as a
result of any failure by him to perform his/her obligations under this
Agreement, or as a result of any acts of intentional misconduct or recklessness
(including, but not limited to, fraud, embezzlement, misappropriation, or other
malfeasance).

 

8.             Waiver of Rights Under California Civil Code Section 1542.  The
Company and the Executive acknowledge that they have been advised of and are
familiar with the provisions of California

 

3

--------------------------------------------------------------------------------


 

Civil Code Section 1542, which provides as follows:

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his/her or her favor at the time of executing the release,
which if known by him or her must have materially affected his/her or her
settlement with the debtor.”

 

Being aware of said code section, the Company and the Executive hereby expressly
waive any rights they may have thereunder, as well as under any other statutes
or common law principles of similar effect; provided, however, that such waiver
is not intended to affect claims expressly preserved under the terms of the
parties’ respective releases.

 

9.             Nondisparagement.  The Executive agrees that neither he/she nor
anyone acting by, through, under or in concert with him shall disparage or
otherwise communicate negative statements or opinions about the Company, its
Board members, officers, executives or business.  The Company agrees that
neither its Board members nor executive officers shall disparage or otherwise
communicate negative statements or opinions about the Executive.

 

10.           Restrictive Covenants.  The Executive acknowledges his/her
continuing obligations, pursuant to Section 9(a), (b) and (d) of the Employment
Agreement.

 

11.           Cooperation.  The Executive agrees to give reasonable cooperation,
at the Company’s request, in any pending or future litigation or arbitration
brought against the Company and in any investigation that the Company or any
government entity may conduct.  The Company shall reimburse the Executive for
all out of pocket expenses reasonably incurred by him in compliance with this
Section 11. For his/her part, Executive agrees to submit a reimbursement for
such out of pocket expenses within thirty (30) days after they have been
incurred.

 

12.           Executive’s Representations and Warranties.  The Executive
represents and warrants that:

 

(a)           He/she has been paid all wages owed to him by the Company,
including all accrued, unused vacation and/or paid time off, as of the date of
execution of this Agreement;

 

(b)           As of the date of execution of this Agreement, he/she has not
sustained any injuries for which he/she might be entitled to compensation
pursuant to California’s Workers Compensation law;

 

(c)           The Executive has not initiated any adversarial proceedings of any
kind against the Company or against any other person or entity released herein,
nor will he/she do so in the future, except as specifically allowed by this
Agreement.

 

13.           Confidential Information; Return of Company Property.

 

(a)           The Executive hereby expressly confirms his/her continuing
obligations to the Company pursuant to Section 9(a) of the Employment Agreement,
and pursuant to the Employee Invention Assignment and Confidentiality Agreement
executed by the Executive, a copy of which is attached as Exhibit B and
incorporated herein by reference.

 

(b)           The Executive shall deliver to the Company within five days of the
Resignation Date, all originals and copies of correspondence, drawings, manuals,
letters, notes, notebooks, reports, programs, plans, proposals, financial
documents, or any other documents concerning the Company and its customers’,
business plans, marketing strategies, products, processes or business of any
kind, and all

 

4

--------------------------------------------------------------------------------


 

originals and copies of documents that contain proprietary information or trade
secrets of the Company that are in the possession or control of the Executive or
his/her agents or representatives.

 

(c)           The Executive shall return to the Company within five days of the
Resignation Date all equipment of the Company in his/her possession or control.
The Executive may however keep his/her Company issued laptop computer and
cellular phone. Accuray will remove all Company licensed software and
Confidential information before delivering possession.

 

14.           Taxes.  To the extent any taxes may be payable by the Executive
for the benefits provided to him by this Agreement beyond those withheld by the
Company, the Executive agrees to pay them himself/herself and to indemnify and
hold the Company and the other entities released herein harmless for any tax
claims or penalties, and associated attorneys’ fees and costs, resulting from
any failure by him to make required payments.

 

15.           In the Event of a Claimed Breach.  All controversies, claims and
disputes arising out of or relating to this Agreement, including without
limitation any alleged violation of its terms, shall be resolved by final and
binding arbitration before a single neutral arbitrator in San Jose, California,
in accordance with the applicable dispute resolution rules of the Judicial
Arbitration and Mediation Service (“JAMS”). The arbitration shall be commenced
by filing a demand for arbitration with JAMS within 60 (sixty) days after the
filing party has given notice of such breach to the other party.  The arbitrator
shall have authority to award the prevailing party attorneys’ fees and expert
fees, if any.  Notwithstanding the foregoing, it is acknowledged that it will be
impossible to measure in money the damages that would be suffered if the parties
fail to comply with any of the obligations imposed on them under Sections 13(a)
and (b) hereof, and that in the event of any such failure, an aggrieved person
will be irreparably damaged and will not have an adequate remedy at law.  Any
such person shall, therefore, be entitled to injunctive relief, including
specific performance, to enforce such obligations, and if any action shall be
brought in equity to enforce any of the provisions of Sections 13(a) and (b) of
this Agreement, neither of the parties hereto shall raise the defense that there
is an adequate remedy at law.

 

16.           Choice of Law.  This Agreement shall in all respects be governed
and construed in accordance with the laws of the State of California, including
all matters of construction, validity and performance, without regard to
conflicts of law principles.

 

17.           Notices.  All notices, demands or other communications regarding
this Agreement shall be in writing and shall be sufficiently given if either
personally delivered or sent by facsimile or overnight courier, addressed as
follows:

 

(a)           If to the Company:

 

Accuray Incorporated

Attn:  General Counsel

1310 Chesapeake Terrace

Sunnyvale, CA  94089

Phone:  408-716-4600

Fax:  408-716-4747

 

(b)           If to the Executive:

 

                                                              

                                                              

                                                              

 

5

--------------------------------------------------------------------------------


 

18.           Severability.  Except as otherwise specified below, should any
portion of this Agreement be found void or unenforceable for any reason by a
court of competent jurisdiction, the parties intend that such provision be
limited or modified so as to make it enforceable, and if such provision cannot
be modified to be enforceable, the unenforceable portion shall be deemed severed
from the remaining portions of this Agreement, which shall otherwise remain in
full force and effect.  If any portion of this Agreement is so found to be void
or unenforceable for any reason in regard to any one or more persons, entities,
or subject matters, such portion shall remain in full force and effect with
respect to all other persons, entities, and subject matters.  This paragraph
shall not operate, however, to sever the Executive’s obligation to provide the
binding release to all entities intended to be released hereunder.

 

19.           Understanding and Authority.  The parties understand and agree
that all terms of this Agreement are contractual and are not a mere recital, and
represent and warrant that they are competent to covenant and agree as herein
provided.

 

20.           Integration Clause.  This Agreement, the Employment Agreement, and
the Employee Invention Assignment and Confidentiality Agreement contain the
entire agreement of the parties with regard to the matters referenced herein and
supersede any prior agreements as to such matters. This Agreement may not be
changed or modified, in whole or in part, except by an instrument in writing
signed by the Executive and the Chief Executive Officer of the Company.   The
Indemnification Agreement between the Company and the Executive shall not be
affected by the existence of this Agreement, including this Section 20 hereof,
and shall remain in full force and effect.

 

21.           Execution in Counterparts.  This Agreement may be executed in
counterparts with the same force and effectiveness as though executed in a
single document.

 

22.           Section 409A of the Code.

 

(a)           The payments and benefits under this Agreement are intended to be
exempt from the application of Section 409A of the Code.  To the extent
applicable, this Agreement shall be interpreted in accordance with Section 409A
of the Code and Department of Treasury Regulations and other interpretive
guidance issued thereunder.  Notwithstanding any provision of this Agreement to
the contrary, if the Company determines that any such compensation or benefits
payable under this Agreement may be subject to Section 409A of the Code and
related Department of Treasury guidance, the Company may, with the Executive’s
prior written consent, adopt such amendments to this Agreement or adopt other
policies and procedures (including amendments, policies and procedures with
retroactive effect), or take any other actions, that the Company determines are
necessary or appropriate to (i) exempt the compensation and benefits payable
under this Agreement from Section 409A of the Code and/or preserve the intended
tax treatment of such compensation and benefits, or (ii) comply with the
requirements of Section 409A of the Code and related Department of Treasury
guidance.

 

(b)           Notwithstanding anything to the contrary in this Agreement, no
payment or benefits, including without limitation the amount payable under
Section 3 hereof, shall be paid to the Executive during the six (6) month period
following the Executive’s Separation from Service if the Company determines that
paying such amount at the time or times indicated in this Agreement would be a
prohibited distribution under Section 409A(a)(2)(B)(i) of the Code.  If the
payment of any such amount is delayed as a result of the previous sentence, then
on the first business day following the end of such six (6) month period (or
such earlier date upon which such amount can be paid under Section 409A of the
Code without resulting in a prohibited distribution, including as a result of
the Executive’s death), the

 

6

--------------------------------------------------------------------------------


 

Company shall pay the Executive a lump-sum amount equal to the cumulative amount
that would have otherwise been payable to the Executive during such period.

 

(c)           To the extent permitted under Section 409A of the Code, any
separate payment or benefit under this Agreement or otherwise shall not be
deemed “nonqualified deferred compensation” subject to Section 409A and the six
(6) month delay requirement under 409A(a)(2)(B)(i) of the Code to the extent
provided in the exceptions in Treasury Regulation Section 1.409A-1(b)(4),
Section 1.409A-1(b)(9) or any other applicable exception or provision of
Section 409A of the Code.

 

(d)           To the extent that any reimbursements or corresponding in-kind
benefits provided to the Executive under this Agreement, including, without
limitation under Section 2 or Section 11 hereof, are deemed to constitute
compensation to the Executive, such amounts shall be paid or reimbursed
reasonably promptly, but not later than December 31 of the year following the
year in which the expense was incurred.  The amount of any such payments or
expense reimbursements in one year shall not affect the expenses or in-kind
benefits eligible for payment or reimbursement in any other taxable year, and
the Executive’s right to such payments or reimbursement of any such expenses
shall not be subject to liquidation or exchange for any other benefit.

 

7

--------------------------------------------------------------------------------


 

The parties have carefully read this Agreement in its entirety; fully understand
and agree to its terms and provisions; and intend and agree that it is final and
binding on all parties.

 

IN WITNESS WHEREOF, and intending to be legally bound, the parties have executed
the foregoing on the dates shown below.

 

EXECUTIVE NAME

 

ACCURAY INCORPORATED

 

 

 

 

 

 

 

 

 

Executive Name

 

Company Officer

 

 

 

 

 

 

Date

 

 

Date

 

 

 

8

--------------------------------------------------------------------------------


 

EXHIBIT C

 

For purposes of this letter, “Change of Control” means and includes each of the
following:

 

(a)         A transaction or series of transactions (other than an offering of
the Company’s common stock to the general public through a registration
statement filed with the Securities and Exchange Commission) whereby any
“person” or related “group” of “persons” (as such terms are used in Sections
13(d) and 14(d)(2) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) (other than the Company, any of its subsidiaries, an employee
benefit plan maintained by the Company or any of its subsidiaries or a “person”
that, prior to such transaction, directly or indirectly controls, is controlled
by, or is under common control with, the Company) directly or indirectly
acquires beneficial ownership (within the meaning of Rule 13d-3 under the
Exchange Act) of securities of the Company possessing more than 50% of the total
combined voting power of the Company’s securities outstanding immediately after
such acquisition; or

 

(b)         During any period of two consecutive years, individuals who, at the
beginning of such period, constitute the Board together with any new director(s)
(other than a director designated by a person who shall have entered into an
agreement with the Company to effect a transaction described in clause (a) or
clause (c) hereof) whose election by the Board or nomination for election by the
Company’s stockholders was approved by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of the
two-year period or whose election or nomination for election was previously so
approved, cease for any reason to constitute a majority thereof; or

 

(c)         The consummation by the Company (whether directly involving the
Company or indirectly involving the Company through one or more intermediaries)
of (x) a merger, consolidation, reorganization, or business combination or (y) a
sale or other disposition of all or substantially all of the Company’s assets in
any single transaction or series of related transactions or (z) the acquisition
of assets or stock of another entity, in each case other than a transaction:

 

(i)            Which results in the Company’s voting securities outstanding
immediately before the transaction continuing to represent (either by remaining
outstanding or by being converted into voting securities of the Company or the
person that, as a result of the transaction, controls, directly or indirectly,
the Company or owns, directly or indirectly, all or substantially all of the
Company’s assets or otherwise succeeds to the business of the Company (the
Company or such person, the “Successor Entity”)) directly or indirectly, at
least a majority of the combined voting power of the Successor Entity’s
outstanding voting securities immediately after the transaction, and

 

(ii)           After which no person or group beneficially owns voting
securities representing 50% or more of the combined voting power of the
Successor Entity; provided, however, that no person or group shall be treated
for purposes of this clause (c)(ii) as beneficially owning 50% or more of
combined voting power of the Successor Entity solely as a result of the voting
power held in the Company prior to the consummation of the transaction; or

 

(d)           The Company’s stockholders approve a liquidation or dissolution of
the Company.

 

--------------------------------------------------------------------------------